 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                                    EASTERN DISTRICT OF CALIFORNIA

 9

10   EDWARD B. SPENCER,                                Case No. 1:19-cv-00420-EPG (PC)
11                       Plaintiff,                    ORDER DIRECTING THE CLERK OF
                                                       COURT TO CLOSE THE CASE
12           v.
                                                       (ECF NO. 21)
13   STUART SHERMAN,
14                       Defendant.
15

16           On July 15, 2019, the parties filed a joint stipulation dismissing this action with prejudice

17   and with each party bearing its own costs and attorneys’ fees. (ECF No. 21). In light of the

18   parties’ stipulation, this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii), and has been

19   dismissed with prejudice and without an award of costs or attorneys’ fees. Accordingly, the Clerk

20   of Court is directed to close this case.

21
     IT IS SO ORDERED.
22

23       Dated:    July 18, 2019                                /s/
                                                           UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                       1
